DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ranalletta et al. (US 2017/0027315 A1) in view of Lyman et al. (US 2018/0073912).
Regarding claim 1, Ranalletta teaches a scale tray for a precision scale (90), wherein a base of the scale tray has a bright material so that the base forms a bright background for parts placed in the scale tray (“bright” is a relative term and the base of Fig. 3 is considered relatively “bright”), with the base of the scale tray forming a reflector [0125], with the reflector rotating reflected polarized light in the polarization direction with respect to incident polarized light [0125].
Regarding claim 2, Ranalletta teaches wherein the base of the scale tray has a multilayer structure that comprises at least three layers (Fig. 9).
Regarding claim 6, Ranalletta teaches a camera system for a precision scale having a camera with a field of view (80), having a scale tray (90), wherein a base of the scale tray has a bright material so that the base forms a bright background for parts placed in the scale tray (Fig. 3), with the base of the scale tray forming a reflector, with the reflector rotating reflected polarized light in the polarization direction with respect to incident polarized light [0125], wherein a field of view of the camera is directed to the scale tray (84); wherein the camera has a first polarization filter (224); the camera further comprising an illumination unit (230); wherein the illumination unit is directed to the scale tray; wherein the illumination unit has a second polarization filter (222); wherein the first polarization filter has a first polarization direction and the second polarization filter has a second polarization direction [0126]; and wherein the polarization direction of the first polarization filter and the polarization direction of the second polarization filter are rotated with respect to one another [0126].
Regarding claim 7, Ranalletta teaches wherein the polarization filters are linear polarization filters [0126].
Regarding claim 8, Ranalletta teaches wherein the illumination unit is a ring illumination unit that is arranged around the camera (Fig. 4).
Regarding claim 9, this claim is analogous to the claims above and is therefore also taught by Ranalletta.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranalletta in view of Lyman et al. (US 2018/0073912 A1).
Regarding claims 3-5, Ranalletta lacks the specific details of the scale.
Lyman teaches wherein the scale tray has a weight of less than 500g [0038], wherein the scale tray has a weight of less than 400g [0038], and wherein the precision scale has a weighing range of .001 to 6000g [0038].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the scale specifications as taught by Lyman because it allows for weighing of products with a wide weight swing from product to product (paragraph 0038 of Lyman).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876